IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

GARRISON SOUTHFIELD PARK LLC,

 

 

 

 

Case No. 2:17-cv-783-EAS-EPD
Plaintiff,
JUDGE EDMUND A. SARGUS, JR.
v.
MAGISTRATE JUDGE
CLOSED LOOP REFINING AND ELIZABETH PRESTON DEAVERS
RECOVERY, INC., et al.,
Defendants.
OLYMBEC USA LLC, Case No. 2:19-cv-01041-EAS-EPD
Plaintiff, JUDGE EDMUND A. SARGUS, JR.
Vv. MAGISTRATE JUDGE
ELIZABETH PRESTON DEAVERS
CLOSED LOOP REFINING AND
RECOVERY, INC., et al.,
Defendants.
ENTRY

For good cause shown, the Court grants the motion filed by Plaintiff Garrison Southfield
Park LLC, Plaintiff Olymbec USA LLC, and Defendant ASUS Computer International
(“Defendant”) requesting an extension of time for Defendant to make initial disclosures pursuant
to Federal Rule of Civil Procedure 26(a)(1). Defendant is granted an extension of time to move
or plead until the Court rules on the motion to approve its settlement agreement.

SO ORDERED.

 

MAGISTRATE (natn
